18-1138
     BK v. Barr
                                                                       BIA
                                                             Christensen, IJ
                                                             A202 125 042
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND
THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 13th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            RAYMOND J. LOHIER, JR.,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   B HIRIRA BK,
14            Petitioner,
15
16                v.                                  18-1138
17                                                    NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:              Khagendra Gharti-Chhetry, New
24                                York, NY.
25
26   FOR RESPONDENT:              Joseph H. Hunt, Assistant Attorney
27                                General; Sabatino F. Leo, Senior
 1                                 Litigation Counsel; Linda Y.
 2                                 Cheng, Trial Attorney, Office of
 3                                 Immigration Litigation, United
 4                                 States Department of Justice,
 5                                 Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner B Hirira BK, a native and citizen of Nepal,

11   seeks   review   of   a   March   19,   2018   decision    of   the   BIA

12   affirming a June 26, 2017 decision of an Immigration Judge

13   (“IJ”) denying BK’s application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re B Hirira BK, No. A 202 125 042 (B.I.A. Mar.

16   19, 2018), aff’g No. A 202 125 042 (Immig. Ct. N.Y.C. Jun.

17   26, 2017).       We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       Under the circumstances of this case, we consider both

20   the IJ’s and the BIA’s decisions.              See Yun-Zui Guan v.

21   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).               We review the

22   agency’s adverse credibility determination for substantial

23   evidence.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

24   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).           “Considering the
                                        2
 1   totality of the circumstances, and all relevant factors, a

 2   trier of fact may base a credibility determination on the

 3   demeanor, candor, or responsiveness of the applicant . . . ,

 4   the consistency between the applicant’s . . . written and

 5   oral statements . . . , the internal consistency of each

 6   such    statement,     the    consistency       of    such       statements   with

 7   other evidence of record . . . without regard to whether an

 8   inconsistency, inaccuracy, or falsehood goes to the heart of

 9   the applicant’s claim, or any other relevant factor.”                           8

10   U.S.C. § 1158(b)(1)(B)(iii).                 “We defer . . . to an IJ’s

11   credibility determination unless, from the totality of the

12   circumstances, it is plain that no reasonable fact-finder

13   could make such an adverse credibility ruling.”                      Xiu Xia Lin

14   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong

15   Fei    Gao, 891 F.3d     at     76.     The        adverse    credibility

16   determination is supported by substantial evidence.

17          The    agency   reasonably        relied      on    discrepancies      BK’s

18   testimony,      his     prior        statements,      and    his     documentary

19   evidence.      See 8 U.S.C. § 1158(b)(1)(B)(iii).                   For example,

20   BK    gave    inconsistent      testimony      about       the    chronology    of

21   events.       He alternatively alleged that he fled his village

22   for Kathmandu in November 2013 after the Maoists attacked
                                              3
 1   him at his home, or that he fled in April 2014; that he

 2   stayed in Kathmandu for two or three months, for six months ,

 3   or for one month before going to Qatar; that he returned to

 4   his village five or six times after fleeing, or that he

 5   never   returned;    and    that   he    stopped     working   after   the

 6   Maoists attacked him, or that he continued to work after he

 7   fled to Kathmandu.

 8           The   only      explanation       BK    provided       for   these

 9   inconsistencies is that he had a poor memory and that this

10   may relate to the Maoists’ attacks.            The IJ was not required

11   to accept this explanation because BK was able to provide a

12   specific   chronology      of   events   in    his   application.      See

13   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

14   petitioner must do more than offer a plausible explanation

15   for his inconsistent statements to secure relief; he must

16   demonstrate that a reasonable fact-finder would be compelled

17   to   credit   his    testimony.”         (internal     quotation     marks

18   omitted)).

19        The adverse credibility determination is bolstered by

20   inconsistencies between BK’s statements and his documentary

21   evidence, as well as by lack of reliable corroboration.                The

22   IJ reasonably found that BK’s evidence omitted key events
                                         4
 1   and contradicted his testimony.                   See Biao Yang v. Gonzales,

 2   496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s failure to

 3   corroborate his or her testimony may bear on credibility,

 4   because the absence of corroboration in general makes an

 5   applicant unable to rehabilitate testimony that has already

 6   been called into question.”).                     For example, BK’s wife’s

 7   letter     does    not      mention     that      she    was    harmed,    but    BK

 8   testified that she was severely beaten when the Maoists came

 9   to his home.           Also, a letter from a leader of the Rastriya

10   Prajatantra Party, with which BK was affiliated, reflects

11   that the leader was aware of BK’s problems with the Maoists.

12   But BK testified inconsistently both that he told the party

13   about the threats and attacks and that he never told them.

14       Even absent these inconsistencies, we defer to the the

15   agency’s decision to give little weight to BK’s documentary

16   evidence—documents           and      letters      from    Nepal—because         the

17   documents were not authenticated and the authors were not

18   available for cross-examination.                    See Y.C. v. Holder, 741

19 F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

20   agency’s     evaluation          of   the       weight    to    be    afforded   an

21   applicant’s documentary evidence.”); see also In re H-L-H- &

22   Z-Y-Z-,    25     I.    &   N.   Dec.   209,      214    n.5,   215    (BIA   2010)
                                                 5
 1   (finding that unsworn letters from friends and family did

 2   not provide substantial support for claims because they were

 3   from interested witnesses not subject to cross-examination

 4   and   noting    that   the   “failure   to    attempt     to    prove   the

 5   authenticity of a document through . . . any . . . means is

 6   significant”), overruled on other grounds by Hui Lin Huang

 7   v. Holder, 677 F.3d 130, 133-38 (2d Cir. 2012).

 8         Given    the   inconsistencies    and   the    lack      of   reliable

 9   corroboration,         the     agency’s       adverse          credibility

10   determination is supported by substantial evidence.                  See Xiu

11   Xia Lin, 534 F.3d at 167.         Contrary to BK’s argument that

12   the agency should have independently analyzed his CAT claim,

13   the   adverse    credibility    determination       is   dispositive      of

14   asylum, withholding of removal, and CAT relief because all

15   three claims are based on the same factual predicate.                    See

16   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

17         For the foregoing reasons, the petition for review is

18   DENIED.   All pending motions and applications are DENIED and

19   stays VACATED.

20                                    FOR THE COURT:
21                                    Catherine O’Hagan Wolfe,
22                                    Clerk of Court



                                        6